UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4510


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EMMANUEL O. ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cr-00149-MHL-1)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Mark Bodner, Fairfax, Virginia, for Appellant. Stephen Wiley Miller, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel O. Robinson appeals the 151-month sentence imposed following his

guilty plea to possession with intent to distribute heroin, in violation of 21 U.S.C. § 841

(2012), and possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2012). Counsel has filed an Anders v. California, 386 U.S. 738 (1967) brief,

stating that there are no meritorious grounds for appeal but questioning whether the

district court properly applied a career offender enhancement in calculating the

Sentencing Guidelines range.     Robinson was informed of his right to file a pro se

supplemental brief, but has not done so. The Government moved to dismiss the appeal

based on the appeal waiver contained in Robinson’s plea agreement. We dismiss in part

and affirm in part.

       We review de novo the validity of an appeal waiver. United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir. 2012). An appeal waiver “preclude[s] a defendant from

appealing a specific issue if the record establishes that the waiver is valid and the issue

being appealed is within the scope of the waiver.” United States v. Archie, 771 F.3d 217,

221 (4th Cir. 2014). A defendant validly waives his appeal rights if he agreed to the

waiver “knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010). “To determine whether a waiver is knowing and intelligent, we examine the

totality of the circumstances, including the experience and conduct of the accused, as

well as the accused’s educational background and familiarity with the terms of the plea

agreement.” Thornsbury, 670 F.3d at 537 (internal quotation marks omitted). Generally,



                                            2
if a court fully questions a defendant regarding the waiver of his right to appeal during

the Fed. R. Crim. P. 11 colloquy, the waiver is both valid and enforceable. Id.

       Our review of the Rule 11 colloquy confirms that Robinson knowingly and

voluntarily waived his right to appeal whatever sentence the district court imposed,

unless the sentence was above the statutory maximum. For this reason, and because

Robinson’s sentence does not exceed the statutory maximum, we conclude that the valid

appeal waiver bars any challenge to Robinson’s sentence. Accordingly, we grant the

Government’s motion to dismiss in part and dismiss the appeal as to Robinson’s

sentencing claims and any other issues within the compass of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal that fall outside the scope of Robinson’s

valid appeal waiver. We therefore dismiss the appeal in part and affirm the district

court’s judgment as to any issues not precluded by the appeal waiver. This court requires

that counsel inform Robinson, in writing, of the right to petition the Supreme Court of the

United States for further review. If Robinson requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Robinson.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    DISMISSED IN PART,
                                                                     AFFIRMED IN PART
                                             3